1    WILLIAM M. KUNTZ, ESQ
2    WILLIAM M. KUNTZ, PLC
     4780 Arlington Avenue
3
     Riverside, CA 92504
4    (951) 343-3400
     FAX (951) 343-4004
5
     E-Mail: KuntzSSlaw @ sbcglobal.net
6
                             UNITED STATES DISTRICT COURT
7                       FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 SACRAMENTO DIVISION
8

9    MICHAEL JOHN JACOMET,           )                   No.: 2:18-cv-00199-DB
                                     )
10         Plaintiff,                )                   STIPULATION AND
                                     )                   ORDER FOR AWARD
11                v.                 )                   OF EAJA FEES
                                     )
12                                   )
     ANDREW SAUL 1, Commissioner of )
13   Social Security Administration, )
                                     )
14         Defendant.                )
     ______________________________ )
15

16
            IT IS HEREBY STIPULATED by and between the parties, through their
17
     undersigned counsel of record, and subject to the approval of the Court, that

18
     Plaintiff be awarded attorney fees under the Equal Access to Justice Act ("EAJA”),

19
     28 U.S.C., Section 2412(d), in the amount of THREE THOUSAND FIFTY-
     EIGHT DOLLARS and 48/cents ($3,058.48) (the “Agreed Amount”). The Agreed
20
     Amount represents compensation for all legal services rendered on behalf of
21
     Plaintiff by Plaintiff’s attorney in connection with this civil action for services
22

23

24

25

26                  1
                      Andrew Saul is now the Commissioner of the Social Security Administration.
     Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be
27   substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further
     action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
28   the Social Security Act, 42 U.S.C. § 405(g).
1
     performed before the district court through remand, in accordance with 28 U.S.C. §
2
     2412 (d).
3
           After the Court issues an order for EAJA Fees and expenses to Plaintiff, the
4
     government will consider the matter of Plaintiff’s assignment of EAJA fees and
5
     expenses to Plaintiff’s counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598,
6
     130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will
7
     depend on whether the fees and expenses are subject to any offset allowed under
8
     the United States Department of Treasury’s Offset Program. After the order for
9    EAJA Fees and expenses is entered, the government will determine whether they
10   are subject to any offset.
11         Fees and expenses shall be made payable to Plaintiff, but if the Department
12   of the Treasury determines that Plaintiff does not owe a federal debt, then the
13   government shall cause the payment of fees and expenses to be made directly to
14   Plaintiff’s counsel, pursuant to the assignment executed by Plaintiff. Any
15   payments made shall be delivered to Plaintiff’s counsel.
16         This stipulation constitutes a compromise settlement of Plaintiff’s request
17   for EAJA attorney’s fees and expenses, and does not constitute an admission of
18   liability on the part of Defendant under the EAJA.
19         Payment of the Agreed Amount shall constitute a complete release from, and
20   bar to, any and all claims Plaintiff and/or Plaintiff’s Counsel may have relating to
21   EAJA attorney fees and expenses in connection with this action.
22         This award is without prejudice to the rights of Plaintiff’s counsel, if any, to
23   seek Social Security Act attorney fees authorized by 42 U.S.C. § 406(b), subject to
24   the provisions of the EAJA.
25   DATED:       November 14, 2019       LAW OFFICES OF WILLIAM M. KUNTZ
                                         /s/ William M. Kuntz
26                                       William M. Kuntz
                                         Attorney at Law
27                                       Attorney for Plaintiff
                                         MICHAEL JOHN JACOMET
28
     DATED:       November 13, 2019
1

2                                       MCGREGOR W. SCOTT
                                        United States Attorney
3                                       DEBORAH LEE STACHEL
                                        Regional Chief Counsel
4

5                                        /s/ - Daniel P. Talbert by
                                           WILLIAM M. KUNTZ
6                                       DANIEL P. TALBERT
                                        Special Assistant United States Attorney
7                                       Attorneys for Defendant
                                        [*By e-mail authorization
8                                       on November 13, 2019]
9

10

11
                                       ORDER

12
          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

13
     DATED: November 20, 2019           /s/ DEBORAH BARNES
14
                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
